Citation Nr: 0800548	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO. 06-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). By way of a December 2006 rating decision, the RO 
granted the veteran entitlement to service connection for 
PTSD. As this is considered a full grant of the benefit 
sought, this issue is no longer considered to be in appellate 
status.

The veteran testified via videoconference at a Board hearing 
in November 2007.


FINDING OF FACT

The veteran's current tinnitus is etiologically related to 
his active duty service.


CONCLUSION OF LAW

Tinnitus was incurred during the veteran's active duty 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, 
the Board is granting in full the benefit sought on appeal. 
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran contends that his current tinnitus is 
etiologically related to his active duty service. He 
specifically references an incident in service during which 
he was subject to a mortar attack and a mortar hit about 15 
feet from the veteran and he experienced headaches and 
ringing in his ears. 

As noted above, the veteran has been granted service 
connection for PSTD. The record shows this grant is based 
upon a verified in-service stressor involving being very 
close to incoming mortar rounds and witnessing a fellow 
soldier being killed by the mortar rounds. 

The record also includes a February 2006 VA examination 
report which shows that the veteran has a current diagnosis 
of tinnitus and that the examiner found credible the 
veteran's account of having experienced ringing in the ears 
in service from close landing mortar rounds, although the 
examiner stated he could not determine if the veteran's 
current tinnitus was etiologically related to the veteran's 
active duty service without resorting to mere speculation.

In light of the aforementioned evidence of record and the 
veteran's credible November 2007 Board hearing testimony, the 
Board resolves the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b) and 
finds that he did engage in combat with the enemy during his 
active duty service.

The provisions of 38 U.S.C. Section 1154(b) state that in the 
case of veterans who engaged in combat with the enemy in 
active service, the secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. 

As noted above, the veteran has been granted entitlement to 
service connection for PTSD based on a combat stressor; 
therefore, under the provisions 38 U.S.C. Section 1154(b), 
the Board finds that the veteran's November 2007 Board 
hearing testimony is satisfactory lay evidence that he did 
incur ringing in the ears caused by incoming mortar rounds in 
combat during active duty service. 

The veteran has also testified that he experienced continuous 
ringing in his ears (of both an intermittent and constant 
nature) since the incident in service. A layperson is 
competent to testify as to matters that can be observed and 
reported on without specialized medical training or 
expertise. See 38 C.F.R. § 3.159(a)(2). The Board finds the 
veteran is competent to testify that he has experienced 
ringing in his ears since service.

In summary, the Board finds that the veteran did experience 
ringing in his ears from a mortar attack in service and that 
he has continued to experience such ringing in his ears 
continuously since service and that he has a current 
diagnosis of tinnitus. As such, after resolving the benefit 
of the doubt in favor of the veteran under the provisions of 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
current tinnitus is etiologically related to his active duty 
service and that entitlement to service connection for 
tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


